OPINION OF THE COURT
Per Curiam.
Respondent, Dee E. Alpert, was admitted to the practice of law in the State of New York by the First Judicial Department on May 5, 1986, as Dee Estelle Alpert. Respondent maintained an office for the practice of law within the First Judicial Department.
The Departmental Disciplinary Committee has moved for an order pursuant to 22 NYCRR 603.4 (g) disbarring respondent from the practice of law on the grounds that she was suspended, pursuant to 22 NYCRR 603.4 (e) (1) (i), by an order and decision of this Court dated November 2, 2000 (Matter of Alpert, 276 AD2d 1), and has neither appeared nor applied in writing to the Committee or the Court for a hearing or reinstatement since the date of her suspension.
This Court suspended respondent, pending further disciplinary proceedings, based upon her willful failure to cooperate with an investigation, comply with a judicial subpoena and pay her biennial registration fee. The investigation involved a complaint by one of her clients that she had been retained to pursue a claim for educational services on behalf of his minor son and had been unable to get respondent to answer his inquiries or return either a $5,000 retainer or audiotapes which evidenced the claim. Notwithstanding several attempts by the Committee to contact respondent regarding this complaint, respondent failed to respond.
More than six months have elapsed since the date of this Court’s order of suspension. Respondent, who failed to appear on the previous motion, has neither appeared on this motion nor made written application to the Court or the Committee for a hearing or reinstatement.
Accordingly, the Committee’s motion to disbar respondent pursuant to 22 NYCRR 603.4 (g) should be granted, and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.
Williams, J. P., Tom, Rubin, Saxe and Buckley, JJ., concur.
Respondent disbarred, and her name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.